DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             PAUL CHARLES,
                                Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D21-1447

                           [December 1, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Scott Suskauer, Judge;
L.T. Case No. 502013CF003225AXXXMB.

   Paul Charles, Perry, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Luke R. Napodano,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Paul Charles appeals an order summarily denying his multi-claim
motion filed under Florida Rule of Criminal Procedure 3.850. We reverse
and remand as to one claim regarding appellant’s rejection of a plea offer.
See Alcorn v. State, 121 So. 3d 419 (Fla. 2013).

   Appellant was charged by indictment with first degree murder with a
weapon, attempted first degree murder with a weapon, and armed burglary
of a dwelling. The state argued first degree murder as premeditated or
under a felony-murder theory.

    A jury found appellant guilty as charged on the first two counts, and of
the lesser included offense of armed trespass for the third count. The trial
court sentenced appellant to consecutive terms of life in prison for the
murder, thirty years for attempted murder, and five years for armed
trespass.

    In his motion for postconviction relief, appellant alleged trial counsel
failed to advise him that attempted second degree murder was a qualifying
felony for first degree felony murder and that this omission caused him to
reject a plea to a forty-year term for second degree murder. We accept the
state’s concession that the record does not refute this legally sufficient
claim and that an evidentiary hearing is required. See Brinson v. State, 18
So. 3d 1075 (Fla. 2d DCA 2009).

   On remand, the trial court shall also evaluate appellant’s related claim
that counsel misadvised him that any homicide conviction would be for no
more than second degree murder and would likely result in a sentence of
twenty-five to fifty years because of appellant’s lack of criminal history.
We otherwise affirm.

   Affirmed in part, reversed in part, and remanded.

MAY, GERBER and KUNTZ, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2